 

HER LAW OFFICE
FIFTH AVENUE
NGTON, AY 25704

 

04} 523-3217
(304) 523-3184

Gase 3:19-cv-00462 Document 1-2 Filed 06/17/19 Page 1 of 13 PagelD #: 19

f

i
i

i
|

 

 

 

 

 

 

 

 

February 2016, Mr. Siders stated that he had been hospitalized two times in six months in
2015 for schizophrenia. She would have known that Mr. Siders was prescribed Klonopin,
Trazedone, and Invega, all of which are medications prescribed for serious psychological
disorders. Finally, she would have been aware of the fact that in February 2016, Mr. Siders
reported to the WRJ, PrimeCare, and/or PSIMED staff he was very worried about not getting
his medications and that he stated that he would go crazy and that he heard voices without
them. Had Ms. Petitte actually reviewed Mr. Siders’ medical chart, she would have reviewed
the medical records from St. Mary’s Hospital that were faxed on March |, 2017, at 1:55 p.m.
Those records reflect that Siders was hospitalized on two occasions in 2015 for paranoid
schizophrenia and polysubstance dependence. She would have seen that, as in this instance,
he heard voices that the CLA was out to get him. She would have known that he had had
visual hallucinations for years. She would have known that during his November 27, 2015
stay at St. Mary’s Hospital, it took 20 days of counseling and administering medications to
stabilize him for him to be able to safely leave the hospital. She would have known that his
diagnosis on release was chronic paranoid schizophrenia with acute relapse. Had Ms. Petitte
actually reviewed Mr. Siders’ medical chart, she would have realized this was another acute
relapse of his chronic paranoid schizophrenia. It is Ms. Petitte’s decision as to whether or not
she sees inmates who have been referred to her by a psychologist, a corrections officer, or the
nursing staff. No one else dictates who is seen by her, the priority of who gets to see her, or

what treatment she provides. Ms. Petitte has a history and practice of regularly refusing to sed

inmates when they are referred to her. PrimeCare and PSIMED are aware of the fact that she
has refused to see inmates in the past. In this case, as she has done in the past, she made the

decision to not see Mr. Siders, despite the fact that he had a long history of serious

i]

 
Case 3:19-cv-00462 Document 1-2. Filed 06/17/19 Page 2 of 13 PagelD #: 20
psychological issues and was obviously suffering from hallucinations and delusions. She
stated that she reviewed his records when in fact she couldn't have possibly reviewed them

and reached the conclusion that he did not previously have psychological issues. The only

action that she took to render any care to Mr. Siders was prescribing a low dose of Klonopin

 

for drug withdrawal and scheduling a follow-up with him in two weeks. Although she

 

prescribed the Klonopin, it was not given to Mr. Siders prior to his death. She prescribed the
Klonopin at 10:28 a.m. on March 2, 2017, and Mr. Siders was taken out of his cell
unresponsive at approximately 4:00 p.m. on the same day. No one gave him the Klonopin as

prescribed. Ms. Petitte stated that she discussed her actions or inactions herein with her boss.

 

 

 

presumably Dr. Timothy Thistlewaite. and was told that her actions were appropriate and that
he would have done the same as she.
24, Mr. Siders was placed in protective custody in cell A-8-4 from 19:34 hours on

March 1, 2017, until his lifeless body was discovered at 15:57 hours on March 2, 2017.

25. WRJ Officer Jimmy Pine, hereinafter “Pine.” was working in A-Pod while Mr. Siders

 

was housed there. Tle was interviewed during the investigation of the facts surrounding Mr.
Siders’ death, and he stated that other inmates told him Mr. Siders was crazy and wasn’t right

and asked him to check on Mr. Siders. He stated that he spoke with Mr. Siders on a couple of

 

occasions while he was in protective custody. During one of the conversations, Mr. Siders

told Pine that he was drinking a lot of water to wash the demons out of himself. Pine felt that
the amount of water that Mr. Siders was drinking was excessive. Mr. Siders also told Pine
that there was someone in his cell with him when it was clear to Pine that he was alone. Pine

stated that Mr. Siders was talking out of his head and had slurred speech the entire evening.
4ER LAW OFFICE

FIFTH AVENUE
NGTON wy 25704 Pine later characterized Siders’ behavior as being strange and bizarre. Although Pine noted

 

G4) 523-3217

(3043 $23-3184

 

 

 

 

 
HER LAW OFFICE
FIFTH AVENUE

NGTON, WY 25704

 

$4) 523-3217

(804) 523-3144

Case 3:19-cv-00462 Document 1-2 Filed 06/17/19 Page 3 of 13 PagelD #: 21

 

 

 

 

 

 

 

 

 

that the excessive water drinking continued throughout the entire evening. he did nothing
other than to tell Mr. Siders it would make him sick.

26. Inmate Jacob Davis, hereinafter “Davis,” was interviewed during the investigation of
the facts surrounding Mr. Siders’ death and stated that he told a corrections officer about
Siders drinking excessive amounts of water, vomiting, and his bizarre actions; and the officer
checked on Mr. Siders. He stated that he witnessed the officer ask Mr. Siders why he was
drinking and vomiting and heard Siders telling the officer that he was trying to rid himself of
demons. He witnessed the officer tell Mr. Siders he might want to quit drinking the water and
lie down and get some rest. He said the officer was laughing as he walked away. It is the
Plaintiffs belief, based upon the facts herein, that the officer who walked away laughing was
Officer Pine. Despite having witnessed Mr. Siders” strange and bizarre condition, Pine did
not cause him to be taken to medical, did not report Mr. Siders’ behavior to a supervisor, and
took no steps to insure Mr. Siders” safety and well-being.

27. Corrections Officer Ricky Gaberielse, hereinafter referred to as “Gaberielse.” was
working in the A-pod Tower while Mr. Siders was housed in A-Pod and was interviewed
during the investigation of the facts surrounding Siders’ death. He stated that he was not
supposed to be in the A~Pod due to a PREA (Prison Rape Elimination Act) complaint against
him. When Gaberielse started his shifton March |, 2017, he was informed by Officer Keaton
that there was a guy in AS cell 4 (Siders’ cell) that was acting real crazy, that had been
beeping the tower intercom all day, and to ignore his behavior. When Gaberielse started his
shift, Mr. Siders called on the intercom. Gaberielse stated it sounded like there were two
inmates in the cell. Mr. Siders told Gaberielse that Marilyn Manson was in the cell with him.

When a Rover (Officer Pine) was doing security checks, Gaberielse stated he turned on the

Land

 

 

 
Case 3:19-cv-00462 Document 1-2 Filed 06/17/19 Page 4 of 13 PagelD #: 22

intercom so he could hear the conversation. He heard the Rover question Mr. Siders about
why he was drinking so much water. Gaberielse was told that Mr. Siders was withdrawing.
Officer Pine relieved Gaberielse from Tower duty while Gaberielse took lunch. When Pine
relieved Gaberielse from duty, he noticed that Gaberielse left the intercoms on in the A-Pod.
According to Pine, the purpose of leaving intercoms on is to block inmates from calling the
Tower. Pine stated that it is common practice to leave intercoms on to keep inmates from
contacting the Tower, that he has seen it happen many times, and that doing so is a huge
safety issue. Gaberielse admitted to slaving while on duty in the Tower during the shift
when Mr. Siders was in A-Pod. Turning the intercom off would allow him to not be bothered
by inmate calls while he slept.

28. Several inmates who were housed in the A-Pod were also interviewed in the
investigation of the facts surrounding Mr. Siders’ death. Inmate Jacob Davis, previously
referred to as “Davis.” was housed in A-Pod with Mr. Siders and stated that Mr. Siders was
talking to walls and saying he saw demons. He stated that after Mr. Siders was in the cell for
30-40 minutes, he was hitting the box (intercom) saying he was suicidal. Davis stated that Mr
Siders was continuously drinking water and vomiting all evening. He stated Mr. Siders was
doing this to get rid of the demons. Inmate Eric Murphy stated that he and other inmates
believed that Mr. Siders was on bath salts and was acting crazy. He stated that he and the
other inmates talked Mr. Siders into calling the Tower and request to be placed on suicide
watch. He stated that Mr. Siders hit the button (intercom) and told Officer Gabertelse that he
needed to go on suicide watch and that he was going to kill himself. According to Murphy.

Gaberielse did not send anyone to check on Mr. Siders. Murphy stated that Gaberielse has a

IHER LAW OFFICE
FIFTH AVENUE . . . ,
INGTON, WV 25701 history of refusing medical treatment for inmates, including him. He once called the Tower

 

304) 523-3217
€ (904) 529-3144

 

 

 
THER LAW OFFICE
i FIFTH AVENUE
INGTON, WE 25701

304} $23-3217
< (304) 523-3184

tt

base 3:19-cv-00462 Document 1-2 Filed 06/17/19 Page 5 of 13 PagelD #: 23

 

 

and told Gaberielse he was having chest pains only to be ignored. Inmate Jason White stated
that on March 2 between 2 a.m. and 3 a.m., Mr. Siders called the Tower on the intercom and
told Gaberielse that he needed to be on suicide watch, but Gaberielse never sent anyone to
help him. Inmate Henry Duncan stated that upon speaking with Mr. Siders and as a result of
Mr. Siders acting crazy, he convinced Siders to contact the Tower to request that he be placed
on suicide watch. He stated that Mr. Siders hit the intercom and told Gaberielse that he was
suicidal. He thought this was around 1:30. a.m. Inmate Daniel Plants stated that Mr. Siders
told corrections officers at about 2 a.m. that he needed to go to medical or he was going to
commit suicide. He further stated that the officers asked Mr. Siders why he was drinking hot
water, to which he responded he was trying to wash the demons away. They then asked him
why he was throwing up and Mr. Siders said the water was hot. They then told him if that
was why he was throwing up, he shouldn’t drink hot water. According to Plants, the officers
told Mr. Siders he was fine and he should lie down and sleep it off. He stated that Gaberielse
was in the Tower and must have thought Siders’ behavior was a joke, as he was laughing
about it. Gaberielse told Officer Spry, who relieved him on his shift that Charles Manson is
now living in Section A8 (Siders’ cell). Despite hearing Mr. Siders stating that
Marilyn/Charles Manson was in the cell with him, despite stating that Mr. Siders was talking
crazy all night, despite having knowledge that Mr. Siders was drinking excessive amounts of
water all night to wash the demons out, and despite the fact that Mr. Siders and several
inmates called Gaberielse to report that Mr. Siders was suicidal, Gaberielse did not refer
Siders to medical, he did not he inform a supervisor about Siders’ behavior, and he did not
take any steps to insure Mr. Siders* safety and well-being. He turned off the intercoms, took a

nap, and ignored Mr. Siders’ and the other inmates’ pleas for help.

 
HER LAW OFFICE
i FIFTH AVENUE
INGTON, Wy¥ 25704

304) 523-3217
(204) 523-3 184

i

 

 

 

 

Gase 3:19-cv-00462 Document 1-2 Filed 06/17/19 Page 6 of 13 PagelD #: 24

29. Security checks at WRJ in the protective custody section are required to be performed
every hour. In order to properly perform a security check, the officer charged with the task
must make sure the inmate is alive and breathing. There are conflicting statements regarding

when the last security check was performed prior to Mr. Siders” death. The last security

ged per Officer Julie Spry, who was in charge of the A-Pod Tower, was at 11:40 a.m

check logy
and Mr. Siders’ body was not found until 15:57 (3:57 p.m.). She stated other officers were in
A-pod that day and could have done security checks but did not do so; and she did not direct
them to. Many other security checks were not performed as required by WRJ policy during
Mr. Siders” stay in protective custody in A-Pod.

30. The officers present in A-Pod at the time of Mr. Siders’ death were Julie Spry,
hereinafter referred to as “Spry,” Stephen Kraus, hereinafter referred to as “Kraus.” and
Nicholas Canterbury, hereinafter referred to as “Canterbury.” These officers were
interviewed during the investigation regarding the facts surrounding Mr. Siders’ death.
Canterbury was an officer in training and Kraus was only on his second day being off training
and his first day in A-Pod by himself. Per WRJ policy, security checks are to be performed
every hour. Only three security checks were performed on the day of Mr. Siders’ death.
Kraus was a Rover that day. Rovers are supposed to retrieve food trays from inmate cells
atter each meal. Kraus stated it is important to collect trays because like a security check, it
allows you to see an inmate and make sure he ts o.k. At the time of the discovery of Mr.
Siders’ body, there were three trays in his cell. This meant that no one took his trays as
required for a twenty-four (24) hour time period. When Kraus found Mr. Siders in his cell, he

appeared blue. Kraus began performing CRP by compressing Mr. Siders’ chest; however, he

did not attempt to breath for him. During the same time, Spry, who was in charge of the

 
 

HER LAW OFFICE
FIFTH AVENUE
NGTON, WY 29701

34) 423-3217
< (364) 523-3184

|

i

 

 

Gase 3:19-cv-00462 Document 1-2 Filed 06/17/19 Page 7 of 13 PagelD #: 25

A-pod Tower, was notified of Mr. Siders’ emergency. At that time, she was not working in
the Tower. An officer in training was there while Spry was in the Pod cleaning up water that
had flowed from what is believed to be Mr. Siders’ cell to the Tower. When Mr. Siders was
taken from his cell, water was everywhere and was an inch deep in his cell. Spry had to call
medical twice before getting any response. This caused an additional lapse of time for Mr.
Siders to receive proper medical treatment.

31. While performing CPR. several of those involved noticed water coming out of Mr.
Siders” mouth and nose at each chest compression. Officer Peyton surmised Mr. Siders had
drowned himself'as there was about an inch of water in his cell.

Mr. Siders was taken to St. Mary’s Hospital where he was pronounced dead.

mm

3
33. An autopsy was performed by the West Virginia Medical Examiner’s Office, and the

cause Mr, Siders” death was excited delirium due to methamphetamine intoxication and

schizophrenia.

COUNT I
DEPRIVATION OF CONSTITUTIONAL RIGHTS
WEST VIRGINIA CONSTITUTION
(Against All Defendants)

34. Plaintiff re-alleges and incorporates all preceding Paragraphs of this Complaint.

35. WVDCR/WRJ, PrimeCare, PSIMED, Anita Petitte, Officer Pine, Officer Gaberielse.
and John and Jane Doe or Does, Defendant or Defendants, through their agents, servants and
employees, acted with deliberate indifference to the medical needs of Bradley Siders, [, in

violation of the Constitution of the State of West Virginia, particularly Article III, $85 and 10,

entitling Plaintiff to bring the civil action under the laws of the State of West Virginia.

17

 
j

Gase 3:19-cv-00462 Document 1-2 Filed 06/17/19 Page 8 of 13 PagelD #: 26

36. As a direct and proximate result of the deliberate indifference of the Defendants
toward Mr. Siders’ medical condition, he died, entitling the representative of his Estate to
bring this civil action seeking damages on behalf of herself and all others entitled to relief

pursuant to West Virginia Code §55-7-6, including damages for:

 

a. sorrow, mental anguish, and solace, including, but not limited to, loss of
society, companionship, comfort, guidance, kindly offices and advice:
compensation for reasonably expected loss of income and household services;
services, protection, care, and assistance;

d. medical expenses;

economic loss;

reasonable funeral expenses; and

such other and further relief as to the jury may seem fair and just.

mm & lo SF

qe

37. Asa further direct and proximate result of the deliberate indifference of the
Defendants toward Mr. Siders’ medical condition, he incurred pain and suffering prior to his
death entitling Plaintiff to seek damages on behalf of Mr. Siders for pain and suffering in an

amount to be determined by the jury. including attorney fees, expenses and costs.

COUNT II

VIOLATION OF THE WEST VIRGINIA MEDICAL
PROFESSIONAL LIABILITY ACT
(Against PrimeCare, PS[MED, and their John and Jane Doe employees and Anita Petitte)

38. Plaintiff re-alleges and incorporates all preceding Paragraphs of this Complaint.

39. PrimeCare, PSIMED, and PrimeCare and PSIMED employees, including but not
limited to Anita Petitte, failed to exercise the degree of care, skill, and learning required or
expected ofa reasonable, prudent health care provider acting in the same or similar

circumstances in providing medical services to Mr. Siders.

HER LAW OFFICE
FIFTH AVENUE
NGTON, WV 25701

304) 23-3217
1304) 523-3184

 

 

 
se 3:19-cv-00462 Document 1-2 Filed 06/17/19 Page 9 of 13 PagelD #: 27

1

 

40. The acts and omissions of the Defendants breached the duty of care owed by the
Defendants to Mr, Siders in violation of West Virginia Code §55-7B-1 et.seq., West Virginia
Medical Professional Liability Act; namely, failing to provide Bradley Siders, II with access
to an adequate mental health evaluation and failing to provide proper medical treatment.

41. As adirect and proximate result of the breach of duty of care of the Defendants
toward Mr. Siders’ medical condition, he died, entitling the representative of his Estate to
bring this civil action seeking damages on behalf of herself and all others entitled to relief
pursuant to West Virginia Code §55-7-6, including damages for:

a. sorrow, mental anguish, and solace. including, but not limited to, loss of
society, companionship, comfort, guidance, kindly offices and advice;

b. compensation for reasonably expected loss of income and household services;
c. services, protection, care, and assistance;

d. medical expenses;

e. economic loss;

f. reasonable funeral expenses; and

g. such other and further relief as to the jury may seem fair and just.

42. Asa direct and proximate result of the breach of duty of care owed by the
Defendants to Bradley Siders, II, he incurred pain and suffering prior to his death entitling
Plaintiff to seek damages on behalf of Mr. Siders for pain and suffering in an amount to be

determined by the jury, including attorney fees, expenses and costs.

COUNT I

NEGLIGENCE
(Against the WVDCR/WRJ, Gaberielse, Pine, and WRJ’s John and Jane Doe
employees)

f
43. Plaintiff re-alleges and incorporates all preceding Paragraphs of this Complaint.
SHER LAW OFFICE

3 FIFTH AVENUE
INGTON, WV 25701

 

304) 523-3217
X (304) 23-3184

19

 

 

 
SHER LAW OFFICE
3 FIFTH AVENUE
INGTON, W 25701

 

304} 523-3217
X (304) $23-3184

C

ase 3:19-cv-00462 Document 1-2 Filed 06/17/19 Page 10 of 13 PagelD #: 28

44. WVDCR/WRIJ and WVDCR/WRJ employees including, but not limited to Officer
Gaberielse and Officer Pine, had a duty to provide Mr. Siders with the following: access to
proper mental health evaluation, a proper housing classification, and proper medical treatment.
A reasonable person would have clearly recognized this duty.

45. They breached this duty by not providing Mr. Siders access to a proper mental health
evaluation, to a proper housing classification, and to proper medical treatment. This breach of
duty and neglect was done with a reckless disregard for Mr. Siders’ welfare and rights.

46. Asadirect and proximate result of the breach of duty of care of the Defendants
toward Mr. Siders’ medical condition, he died, entitling the representative of his Estate to
bring this civil action seeking damages for:

a. sorrow, mental anguish, and solace, including, but not limited to, loss of
society, companionship, comfort, guidance, kindly offices and advice;
b. | compensation for reasonably expected loss of income and household services;
c services, protection, care, and assistance;
d. medical expenses;
e economic loss;
f. reasonable funeral expenses; and
such other and further relief as to the Jury may seem fair and just.

47, Asa direct and proximate result of the breach of duty of care owed by the

Defendants to Mr. Siders, he incurred pain and suffering prior to his death entitling Plaintiff to

seek damages on behalf of Siders for pain and suffering in an amount to be determined by the

jury, including attorney fees, expenses and costs.

COUNT IV

NEGLIGENT HIRING, TRAINING, SUPERVISION AND RETENTION
(Against WVDCR/WRJ, PrimeCare, and PSIMED)

48. Plaintiff re-alleges and incorporates all preceding Paragraphs of this Complaint.

 

 

 
Case 3:19-cv-00462 Document1-2 Filed 06/17/19 Page 11 of 13 PagelD #: 29

49, Defendants WVDCR/WRYJ, PrimeCare, and PSIMED had a duty to hire employees
who possessed skills and training to adequately perform the job duties for which they were
hired.

50. Defendants WVDCR/WRJ, PrimeCare, and PSIMED had a duty to properly train,

supervise and retain their employees.

 

51. Employees of Defendants WVDCR/WRJ, PrimeCare, and PSIMED were acting in
the scope of their employment; and, as such, said Defendants are vicariously liable for the
negligent employment, training, supervision and retention of their employees herein under the
doctrine of respondent superior. All Defendants herein violated clearly established rights and
laws with respect to the training, supervision, discipline, employment and retention of their
employees, which was a proximate cause of Mr. Siders’ injuries and damages.

52. Asa direct and proximate result of the Defendants’ negligent hiring, training,
supervision, and retaining their employees, Mr. Siders died, entitling the representative of his
Estate to bring this civil action seeking damages for:

a. sorrow, mental anguish, and solace, including, but not limited to, loss of
society, companionship, comfort, guidance, kindly offices and advice;
b. compensation for reasonably expected loss of income and household services;
¢, services, protection, care, and assistance;
d. medical expenses;
economic loss;

reasonable funeral expenses: and
such other and further relief as to the jury may seem fair and just.

i mo

53. As adirect and proximate result of the Defendants’ negligent hiring, training,
supervision, and retaining their employees, Mr. Siders incurred pain and suffering prior to his
death, entitling Plaintiff to seek damages on behalf of Siders for pain and suffering in an

SHEE Vee amount to be determined by the jury, including attorney fees, expenses and costs.
INGTON, WV 25701

 

304) 523-3217
X (304) 523-3184

 

 

 
 

SHER LAW OFFICE
3 FIFTH AVENUE
INGTON, W 25701

 

304) $23-3217
K (304) 523-3184

C.

a

G

 

 

ase 3:19-cv-00462 Document1-2 Filed 06/17/19 Page 12 of 13 PagelD #: 30

COUNT V
VIOLATION OF THE WEST VIRGINIA HUMAN RIGHTS ACT
(Against WVDCR/WRJ, PrimeCare. PSIMED, Officer Gaberielse, Officer Pine,
Anita Pettite and WRJ’s John and Jane Doe employees)

54, Plaintiff re-alleges and incorporates all preceding Paragraphs of this Complaint.

55. The West Virginia Human Rights Act provides for equal opportunity and protects
against unlawful discriminatory practices.

56. Mr. Siders was a person with a disability under the Act, as he suffered from, among
other things, mental tlness, Schizophrenia and depression and was at a high risk of suicide.

57. Defendants had notice of Mr. Siders’ disability and had the means to reasonably
accommodate his disability, but failed to make that reasonable accommodation.

58. Instead of accommodating Mr. Siders’ needs, the Defendants denied him the services
and programs available to others, including, but not limited to, access to appropriate
medication and access to appropriate medical care and treatment that would have protected
him and would have reduced the risk of his death. The failure to accommodate Mr. Siders’
disability was intentional and/or deliberately indifferent to his rights under the Act and was a
proximate cause of his death.

59. Mr. Siders’ death was a direct and proximate result of the Defendants’ failure to
reasonably accommodate his disability. His death entitled the representative of his Estate to
bring this ervil action seeking damages for:

a. sorrow, mental anguish, and solace, including, but not limited to, loss of
society, companionship, comfort, guidance, kindly offices and advice;

b. | compensation for reasonably expected loss of income and household services;

C. services, protection, care, and assistance:

d. medical expenses;

e. economic loss;

f. reasonable funeral expenses; and
g. such other and further relief as to the jury may seem fair and just.

i]
bo

 
Case 3:19-cv-00462 Document 1-2 Filed 06/17/19 Page 13 of 13 PagelD #: 31

60. As a direct and proximate result of the Defendants” failure to reasonably
accommodate Mr, Siders’ disability, Mr. Siders incurred pain and suffering prior to his death,
entitling Plaintiff to seek damages on his behalf for pain and suffering in an amount to be
determined by the jury, including attorney fees, expenses and costs.

61. Plaintiff also seeks an award of punitive damages under the Act for Defendants’

malicious, wanton, and oppressive disregard of Mr. Siders’ rights.

PLAINTIFF DEMANDS A JURY TRIAL

KATHLEEN JEFFERS, individually and as
Administratrix of the ESTATE of
BRADLEY SIDERS, II, deceased

By Counsel

tile

to ob
Charles M. Hatcher, [H, WVSB No. 7600
HATCHER LAW OFFICE
636 Fifth Avenue
Huntington, West Virginia 25701
(304) 523-3217 telephone (304) 523-3184 facsimile

Counsel for Plaintiff

CHER LAW OFFICE
5 FIFTH AVENUE
‘INGTON, WV 25701

 

1304) 523-3217
X (304) 523-3184

RO
Le

 

 

 
